[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAR 27, 2009
                                No. 08-15887                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 05-00005-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FREDERICK GLEN GRAY,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (March 27, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Frederick Glen Gray appeals the district court’s denial of his motion to
reduce his 96-month sentence under 18 U.S.C. § 3582(c)(2), based on Amendment

706 to the Sentencing Guidelines.1

       Gary was convicted of a crack cocaine offense. Although his guidelines

range was initially 262 to 327 months’ imprisonment, he faced a statutorily

enhanced sentence under 21 U.S.C. § 841(b)(1)(A) due to his prior felony

convictions, and his guidelines range became life imprisonment. After the court

granted the government’s U.S.S.G. § 5K1.1 motion, it sentenced Gary to 96

months’ imprisonment. Gary subsequently filed a motion for reduction of sentence

under 18 U.S.C. § 3582(c) based on Amendment 706. In denying the motion, the

district court stated, “[t]he defendant has already received an unusually large

reduction in sentence: from Mandatory Life to 96 months. No further reduction is

required or appropriate.” This appeal followed.

       Gray argues that the district court’s order denying his § 3582(c)(2) motion is

too ambiguous to allow for meaningful appellate review because it is unclear

whether the court found that (1) it lacked discretion to reduce his sentence because

Gray was unqualified, or alternatively, (2) it did have discretion to reduce his

sentence, but chose not to do so.

       In the § 3582(c)(2) context, we review “de novo the district court’s legal


       1
         Amendment 706 reduced by two levels the § 2D1.1(c) offense levels in crack cocaine
cases and became effective November 1, 2007. See U.S.S.G. App. C, Amend. 706.

                                              2
conclusions regarding the scope of its authority under the Sentencing Guidelines.”

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002). Once eligibility

under § 3582(c)(2) has been established, however, we review “a district court’s

decision whether to reduce a sentence pursuant to 18 U.S.C. § 3582(c)(2), based on

a subsequent change in the sentencing guidelines, for abuse of discretion.” United

States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003). We may affirm the district

court on any basis supported by the record. Watkins v. Bowden, 105 F.3d 1344,

1353 n.17 (11th Cir. 1997).

       In deciding whether to grant or deny a motion to reduce a sentence under

§ 3582(c)(2), the preferred practice is for a district court to state the reasons for its

rulings. See United States v. Carter, 110 F.3d 759, 761 (11th Cir. 1997); United

States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). When a district court

fails to provide sufficient reasons for its denial of a § 3582(c)(2) motion to reduce

sentence, and as a result, we cannot engage in meaningful appellate review, we will

vacate the sentence and remand for the district court to state sufficient reasons for

its ruling. On the other hand, if meaningful appellate review is possible, remand is

unnecessary.

       Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant if that defendant “has been



                                             3
sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o).” 18 U.S.C. § 3582(c)(2). Amendment 706 was made retroactive

effective March 3, 2008, by incorporation into § 1B1.10(c). See U.S.S.G. App. C,

Amend. 713.

      In evaluating a § 3582(c)(2) motion, the court must first determine the new

base offense level under the guideline amendment, leaving intact all other original

guideline application decisions, and then must decide whether it will exercise its

discretion to impose the newly calculated sentence or retain the original sentence.

See United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000). When,

however, a defendant is not eligible for a sentencing reduction as a matter of law, a

district court does not have to recalculate a defendant’s amended guideline range or

consider the § 3553(a) factors.

      This court recently addressed and rejected Gray’s argument, holding that

because “the statutorily required minimum sentence effectively displaces the

shorter sentence and becomes the guideline sentence for the individual,”

Amendment 706 does not apply, as “the court’s point of departure [for purposes of

applying the § 5K1.1 downward departure] [does] not shift as a result of the

amendment’s lowering of the crack offense levels.” United States v. Williams, 549



                                          4
F.3d 1337, 1340 (11th Cir. 2008).

      Upon review, we conclude Gray is ineligible for a § 3582(c)(2) sentence

reduction because Amendment 706 does not effectively reduce his applicable

guideline range, as his statutory minimum sentence remains life imprisonment.

Although the district court’s order is ambiguous as to why the court denied the

reduction, the order does not preclude us from conducting meaningful review

because, regardless of how the order is interpreted, Gray was ineligible for a

sentence reduction as a matter of law. Accordingly, we affirm the district court’s

denial of Gray’s § 3582(c)(2) motion for a sentence reduction.

      AFFIRMED.




                                         5